DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The instant claims 1 and 6 are independent claims related to a horticultural smudging system.  They include a combination of claim limitations examiner does not believe one can reasonably arrive at the instant invention through a combination of inventions without the use of hindsight reasoning.  For instance, claim 1 requires a thermal container made at least partially with a non-conductive material which contains within it a fire box for combusting a combustible smudging material, the thermal container having air inlets that are fed by a compressed air container which is regulated via an air regulator and oxygen sensor.  The thermal container also including a pressure release valve and a pressure sensor to controls aid valve and the thermal container being connected to distribution outlets which utilize a propeller to flow the flue gas to the outlets in combination with controlling the flow using a flue gas release valve and a sensor to measure the flue gas levels present in the flow.
Claim 13 is a method of combusting material to form a flue gas for the purpose of horticultural smudging.  The claims require the specific steps of measuring specific characteristics of the flue gas (oxygen and the content of the flue gas) to dispense the flue gas when the flue gas is above a specific level.
The closest known prior art examiner is able to find is U.S. Patent #1,054,897 to Bell which discloses a smudging apparatus for Orchards with similar structures and components.  However, the apparatus is missing the specifics of the control system as well as the compressed air container (instead using just an air pump) as well as the fire box and the various sensors and valves for controlling the flow through the apparatus.
U.S. Patent #4,439,138 to Craig et al. discloses a combustion control apparatus with various sensors to measure the oxygen output of flue gas to control the combustion of the apparatus but is not related to horticultural smudging.  Further the apparatus functions differently than the instant application as best examiner understands.
U.S. Patent #4,513,529 to Reich discloses a means for preventing frost damage to crops by utilizing a burner fueled by propane to warm air being drawn through the apparatus but fails to disclose many of the components required by the instant claims.
Other prior art references that are related to the instant application but do not read on the instant claims are for example U.S. Patent #1,111,993 to Carder, U.S. Patent #1,162,975 to Burke et al., U.S. Patent #3,354,579 to Gross et al., U.S. Patent #3,727,345 to Smith, U.S. Patent #4,026,469 to Frankel et al., and U.S. PG-Pub 2014/0166320 to Olsen.
Again, examiner asserts it would not be obvious to combine any of the above cited references without the use of hindsight reasoning to attempt to come up with the apparatus/method disclosed by the instant claims.
Therefore, independent claims 1, 6 and 13 define over the known prior art, accordingly dependent claims 2-5, 7-12, and 14-18 are allowable due to their depending on an allowable claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649